     Case 1:15-mc-01404-CKK Document 300-2 Filed 12/05/18 Page 1 of 8



                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA



IN RE DOMESTIC AIRLINE TRAVEL
ANTITRUST LITIGATION
                                           MDL No. 2656
                                     Case No. 1:15-mc-01404-CKK
This Document Relates To:
                                     [ORAL ARGUMENT REQUESTED]
ALL CASES



    JOINT DECLARATION OF COTCHETT, PITRE & McCARTHY, LLP AND
   HAUSFELD LLP IN SUPPORT OF PLAINTIFFS’ MOTION FOR AWARD OF
   ATTORNEYS’ FEES, REIMBURSEMENT OF REASONABLE LITIGATION
       EXPENSES, AND AWARD OF FUTURE LITIGATION EXPENSES
       Case 1:15-mc-01404-CKK Document 300-2 Filed 12/05/18 Page 2 of 8



       We, Adam J. Zapala and Michael D. Hausfeld, jointly declare as follows:

       1.      Adam J. Zapala is an attorney licensed to practice law in the State of California and

a Partner at the law firm of Cotchett, Pitre & McCarthy, LLP (“CPM”). Michael D. Hausfeld is an

attorney licensed to practice law in the District of Columbia and New York and a Partner at the

law firm of Hausfeld LLP (“Hausfeld”). They are each admitted to practice before this Court and

together are Interim Co-Lead Class Counsel (“Class Counsel”) for Plaintiffs in the above-

captioned case. Each declares that he has personal knowledge of the matters set forth herein and,

if called upon, could and would competently testify thereto. Each makes this joint declaration

(“Joint Declaration”) pursuant to 28 U.S.C. § 1746 and in support of Plaintiffs’ Motion for Award

of Attorneys’ Fees, Reimbursement of Reasonable Litigation Expenses, and Award of Future

Litigation Expenses.

                                         The Litigation

       2.      From the outset, Class Counsel, the Executive Committee, and all supporting firms

(together, “Plaintiffs’ Counsel”) have advanced the claims of the proposed class by devoting long

hours to this multifaceted class action. The litigation has been, and will continue to be, a huge

undertaking.

       3.      Plaintiffs’ Counsel’s tasks have included, but are not limited to, the following:

   •   Extensively researching the U.S. airline industry and prior antitrust cases involving it, and
       conducting economic and legal analyses of how the industry functions;

   •   Researching and drafting the consolidated amended class action complaint, including the
       many statements made by Defendants’ executives regarding “capacity discipline” at
       industry meetings or on earnings calls;

   •   Drafting, responding to, and ultimately prevailing on Defendants’ extensive and
       voluminous motion to dismiss the complaint (ECF Nos. 123, 124);

   •   Drafting, negotiating, and submitting various protocols and stipulations with Defendants,
       such as: Discovery Stipulation and Order (ECF No. 160), Stipulated Protective Order
       Regarding Confidential and Privileged Materials (ECF No. 162), Stipulation and Order
                                                 2
    Case 1:15-mc-01404-CKK Document 300-2 Filed 12/05/18 Page 3 of 8



    Regarding the Search for and Production of Electronically Stored Information and Hard
    Copy Documents (ECF No. 167), Stipulated Amended Scheduling Order Regarding
    Discovery and Summary Judgment (ECF No. 290), among others;

•   Drafting, serving, and meeting-and-conferring over sets of written discovery propounded
    by Plaintiffs. Plaintiffs have served three sets of interrogatories and three sets of document
    requests on Defendants. This written discovery has resulted in extensive meeting-and-
    conferring over the scope of Defendants’ significant document productions in this case;

•   Drafting and serving 42 subpoenas directed at non-parties, including dozens of subpoenas
    to the investment analyst community, other investors, airline industry associations, and
    phone companies. These subpoenas have similarly resulted in extensive meeting-and-
    conferring over the scope of the non-party productions, including some sessions mediated
    by the Special Master;

•   Engaging in extensive meet-and-confer negotiations with Defendants regarding the scope
    of their structured data, unstructured data, document productions, including search
    methodologies (such as search terms and technology assisted review), data sources, and
    the scope of Defendants’ responses to over 45 document requests and selection of
    Defendants’ document custodians;

•   Obtaining, reviewing, analyzing, and collating millions of Defendants’ documents
    (Defendants have collectively produced nearly eight terabytes of data (over 6.7 million
    documents constituting 27 million pages);

•   Obtaining, reviewing, and analyzing Defendants’ transactional data (Defendants have
    collectively produced nearly one terabyte of sales data)—data critical to Plaintiffs’ expert
    analysis and preparing detailed follow-up meet-and-confer correspondence with
    Defendants regarding their data;

•   Obtaining, reviewing, and analyzing document productions from non-parties (non-parties
    have collectively produced over 250 gigabytes of documents and data excluding phone
    record productions);

•   Researching, drafting, and submitting various motions to compel discovery against
    Defendants and non-parties as well as participating in dozens of telephone and in-person
    conferences and mediations with the Special Master and with Defendants regarding their
    discovery obligations;

•   Responding to five sets of interrogatories and three sets of document requests propounded
    by Defendants with respect to the named Plaintiffs, including engaging in substantial
    meeting-and-conferring over the scope of their collection, search and production;

•   Searching for, identifying, and producing relevant documents and data from 11 named
    Plaintiffs;



                                              3
       Case 1:15-mc-01404-CKK Document 300-2 Filed 12/05/18 Page 4 of 8



   •   Conducting research and analyses to determine proposed deponents of Defendants,
       reviewing documents of said deponents, and preparing deposition strategies for use at their
       depositions;

   •   Completing the array of tasks critical to achieving the American and Southwest
       settlements, including analyzing transactional data and formulating settlement demands,
       engaging in extensive settlement negotiations, drafting and negotiating settlement
       agreements and escrow agreements, and drafting and submitting preliminary approval
       motions;

   •   Pursuing extensive settlement cooperation from Southwest and American;

   •   Consulting with economists and industry experts to build econometric models based on the
       facts of the industry; and

   •   Consulting with and engaging experienced class notice experts Kinsella Media, LLC and
       Shannon Wheatman, PhD, to create an extensive notice program that the Court approved.

       4.      In summary, in the close to three years since the Court appointed leadership, Class

Counsel have prepared for and attended more than a dozen court hearings; attended weekly case

management and discovery meetings with the Special Master; researched, drafted, and argued

important pleadings, such as the opposition to the motions to dismiss; developed the case against

Defendants by negotiating extensive search and collection protocols, including protocols involving

technology assisted review (“TAR”) by the Defendants; processed, organized and reviewed

voluminous amounts of data and documents from Defendants and non-parties; drafted and argued

numerous discovery motions to obtain key data and documents withheld by Defendants;

collaborated with economic and industry experts to prepare the case for summary judgment, class

certification, and trial; collected information from American and Southwest through settlement

cooperation; and sought approval of the two settlements and the notice program related thereto.

       5.      Formal discovery has been extensive and voluminous with regular motion practice

before the Special Master. Cooperation discovery has been ongoing and productive. The expert-

related issues in this case, including the class certification preparation work and building impact

and damages models based on Defendants’ transactional and other data, have been unquestionably

                                                4
        Case 1:15-mc-01404-CKK Document 300-2 Filed 12/05/18 Page 5 of 8



complex and difficult. Class Counsel also spent several months engaged in good faith, arm’s-

length settlement negotiations with Southwest and American to reach this juncture.

        6.       Plaintiffs’ Counsel have not received any compensation to date. Indeed, even if the

requested fee is granted by this Court, the resulting compensation would not nearly compensate

Plaintiffs’ Counsel fully for their work from inception of the case to present. Plaintiffs’ Counsel

have thus assumed an extraordinary financial risk in prosecuting this inherently complex and risky

litigation. Plaintiffs’ Counsel have handled this case on a 100-percent contingent basis, pouring

thousands of hours and millions of dollars into it with no guarantee of success.

                                      Attorneys’ Fees & Costs

        7.       Attached hereto as Exhibit 1 is a report summarizing Plaintiffs’ Counsel’s

cumulative hours, lodestar, and litigation expenses from February 5, 2016 through June 18, 2018

(i.e., the date of the Court’s appointment of leadership through the date of the Court’s preliminary

approval of the most recent settlement, the American settlement). Exhibits 3-41 are declarations

by Plaintiffs’ Counsel’s relating to their individual firm’s hours, lodestar, and litigation expenses

(see, infra, at ¶ 9).

        8.       Attached hereto as Exhibit 2 is a report summarizing the litigation expenses

incurred by the litigation fund (“Litigation Fund”) from February 5, 2016 through June 18, 2018.

Exhibit 2 provides a breakdown of litigation costs by category.

        9.       Attached here as Exhibits 3-41 are 39 declarations of Plaintiffs’ Counsel, including

those of CPM and Hausfeld, that performed work and/or incurred expenses for the same period.

Exhibit 1 is a summary report of Exhibits 3-41 (see, supra, at ¶ 7).

        10.      As shown in Exhibit 1 and Exhibits 3-41, attorneys and staff have collectively

worked 75,674.00 hours from February 5, 2016 through June 18, 2018. Applying the rates charged



                                                  5
       Case 1:15-mc-01404-CKK Document 300-2 Filed 12/05/18 Page 6 of 8



by attorneys and professional staff to the hours expended yields a lodestar totaling

$$28,486,183.25 for the same period. Class Counsel’s requested fee is $15 million, which

represents 25 percent of the Settlement Amount but only 52.6 percent of the total lodestar.

       11.     As shown in Exhibit 1 and Exhibits 3-41, Plaintiffs’ Counsel have incurred

litigation expenses totaling $108,848.64 from February 5, 2016 through June 18, 2018. Such

expenses include expenses for electronically-stored information (“ESI”) hosting and review of

millions of documents produced by Defendants and dozens of non-parties (including investors,

trade associations, and telephone service providers, and webcasting companies), special master

services, extensive economic and industry expert and consulting services, hearing transcripts, and

other vendors providing litigation support services. Such expenses are separate from the common

litigation expenses incurred through the Litigation Fund in this case (see, supra, at ¶ 8).

       12.     As shown in Exhibit 2, the Litigation Fund incurred litigation expenses totaling

$1,464,343.84 from February 5, 2016 through June 18, 2018. Such expenses include, among other

items, costs for services related to electronic discovery such as hosting for millions of electronic

documents produced by Defendants and dozens of non-parties (including investors, trade

associations, and telephone service providers, and webcasting companies) and the collection,

search, and processing of documents produced by Plaintiffs, special master services, economic and

industry expert and consulting services, cost reimbursement paid to non-parties responding to

Plaintiffs’ subpoenas, and court reporter fees. Such expenses are separate from the litigation

expenses incurred by Plaintiffs’ Counsel individually (see, supra, at ¶¶ 7, 9).

       13.     Plaintiffs are seeking reimbursement of reasonably incurred litigation expenses

totaling $1,573,192.48, which is the sum of litigation expenses incurred by Plaintiffs’ Counsel

(see, supra, at ¶ 11) and litigation expenses incurred by the Litigation Fund (see, supra, at ¶ 12).



                                                 6
       Case 1:15-mc-01404-CKK Document 300-2 Filed 12/05/18 Page 7 of 8



       14.     Plaintiffs’ Counsel’s hours, lodestar, and litigation expenses are understated

because Class Counsel have excluded hours, lodestar, and litigation expenses from the inception

of the case through the Court’s appointment of leadership (i.e., excluded time and expenses before

the Court’s appointment of leadership). The hours, lodestar, and litigation expenses are further

understated as they exclude the substantial time that will be necessary to administer the settlements

at the end of the case—a time-consuming and expensive process for which Class Counsel is not

typically compensated.

       15.     After the Court’s appointment of leadership, Class Counsel established the

Litigation Fund to pay for expenses incurred in this case. Plaintiffs’ Counsel contributed to the

Litigation Fund. No outside litigation funders have contributed to, or have an interest in, this

Litigation Fund. The law firm of Hausfeld LLP is responsible for administering the Litigation Fund

in connection with the prosecution of this case.

       16.     The expenses of the Litigation Fund were reasonably and necessarily incurred in

connection with the prosecution of Plaintiffs’ claims and to obtain the result for the class in light

of the complexities of the conspiracy, the number of parties and non-parties, and the various

liability and expert issues raised by the case. Furthermore, these expenses are typical expenses that

counsel would generally bill to paying clients in the marketplace.

       17.     The expenses incurred by the Litigation Fund are reflected in the books and records

of Hausfeld. These books and records are prepared from invoices, checks, and other source

materials which are regularly kept and maintained by Hausfeld and accurately reflect the

expenses incurred.




                                                   7
       Case 1:15-mc-01404-CKK Document 300-2 Filed 12/05/18 Page 8 of 8



                                   Future Litigation Expenses

       18.     Concerning future litigation expenses, although Class Counsel expect expenses to

exceed $3 million before the complete resolution of this case based on their experience litigating

this case and other antitrust and complex class actions, they are limiting their request for future

litigation expenses to five percent of the Settlement Amount. If actual litigation expenses do not

exceed $3 million, Class Counsel will return the residual amount to the settlement fund for

distribution along with the remaining settlement proceeds.

       19.     Just since June 19, 2018 (i.e., the date after the Court’s preliminary approval of the

most the American settlement), for example, the Litigation Fund has already incurred over

$700,000 in expenses.

                                  Class Counsel’s Supervision

       20.     Since their appointment as Class Counsel, CPM and Hausfeld have supervised the

activities of Plaintiffs’ Counsel in prosecuting this case. Plaintiffs’ Counsel have abided by the

Court’s order regarding the management of Plaintiffs’ fees and costs and the Court’s review of the

same, including the billable rates set forth therein (ECF No. 84). Further, Class Counsel have

decided not to seek fees for any task completed before the Court’s appointment of leadership

though Plaintiffs’ Counsel had performed extensive investigative work in this early stage.

       We declare under penalty of perjury under the laws of the United States of America that

the foregoing is true and correct. Executed this 5th day of December, 2018 in Burlingame, California

and Washington, D.C., respectively.



 /s/ Adam J. Zapala                                  /s/ Michael D. Hausfeld
 Adam J. Zapala                                      Michael D. Hausfeld
 Cotchett, Pitre & McCarthy, LLP                     Hausfeld LLP



                                                 8
